Citation Nr: 1731608	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-21 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability.  

3.  Entitlement to a compensable initial disability rating for bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.  

These matters come to the Board of Veterans' Appeals (Board) from May 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized by VA regulation, as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  38 C.F.R. § 20.904(a)(3) (2016).  

In January 2017, the Veteran requested a hearing before the Board in Washington, DC ("Central Office hearing") regarding the issues on appeal.  However, following a May 2017 notification letter that informed the Veteran of his Central Office hearing scheduled for June 2017, the Veteran's attorney submitted a May 2017 request to reschedule the Veteran for a videoconference hearing to be held at the local St. Petersburg RO.  

Given the above, remand is required in order to afford the Veteran his requested videoconference hearing at the earliest opportunity.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

